TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-13-00127-CV



                  SC TXLink LLC, a Texas Limited Liability Company, and
                      Thomas Edward Biddix, Individually, Appellants

                                                   v.

                                    The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
        NO. D-1-GV-12-000964, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING



                              MEMORANDUM OPINION


               Appellants SC TXLink LLC, a Texas Limited Liability Company, and Thomas Edward

Biddix, Individually, and appellee the State of Texas have filed an agreed motion to reverse and vacate

a portion of the trial court’s judgment and to dismiss the appeal. We grant the motion, vacate the trial

court’s judgment only as far as it renders default judgment against Thomas Edward Biddix, and

dismiss the appeal. See Tex. R. App. P. 42.1(a). The default judgment against SC TXLink, LLC shall

remain in full force and effect.



                                                 __________________________________________

                                                 David Puryear, Justice

Before Justices Puryear, Rose and Goodwin

Dismissed on Agreed Motion

Filed: July 3, 2013